Title: To John Adams from James Bowdoin, 30 May 1789
From: Bowdoin, James
To: Adams, John


          
            sir
            Boston May 30. 1789
          
          The attachment of Mr. Boid to the American Cause has, as you are Sensible, occasioned the forfeiture to the British Government of all his Lands upon the Schoodac: to which river they have extended their Province of New Brunswick.— The Papers that relate to his Case, as well as to that encroachment, were by order of Congress, as

I have understood, transmitted to you, during your residence in England: and Mr. Boid purposes to send you a copy of the former, with a request, that you would be so good as to support his intended Petition to Congress, so far as it shall appear to you just and reasonable.
          The General Court, by their letter of Instructions to their Delegates in Novr. 1786, esteemed him a good friend to this Country; and having been deprived of a large interest in consequence of his attachment to it, instructed their Delegates to recommend him to the attention & favour of Congress; and to move them to afford him Such relief as they might think proper.
          As Mr. Boid has become a citizen of the United States, has greatly Suffered for his attachment to them, and is a worthy man; and as he can probably give information of evidence, that may be useful in determining the true divisional line between those States and the British Province of New Brunswick, I beg leave to recommend him to your favourable notice: and am very respectfully, sir / Yr Excy’s most obt. hble servt.
          
            James Bowdoin
          
        